DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 12-18 are objected to because of the following informalities:  “execute the computer-readable to” is recommend to change to “execute the computer-readable instructions to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druck (US 20140143682 A1), and in view of Kadirvel et al. (US 20150121251 A1), and further in view of Blattner et al. (US 20180054466 A1).

Regarding Claim 12, Druck discloses A computer apparatus (ABS reciting “a system and method”, Fig. 12) comprising: 
at least one memory configured to store computer-readable instructions (Fig. 12 showing memory 1204. ¶128 reciting “Memory 1204 interfaces with computer bus 1202 so as to provide information stored in memory 1204 to CPU 1212 during execution of software programs such as an operating system, application programs, device drivers, and software modules that comprise program code, and/or computer executable process steps, incorporating functionality described herein, e.g., one or more of process flows described herein.”); and 
at least one processor configured to execute the computer-readable (Fig. 12 showing processing unit(s) 1212. ¶128 reciting “ CPU 1212 first loads computer executable process steps from storage, e.g., memory 1204, computer readable storage medium/media 1206, removable media drive, and/or other storage device. CPU 1212 can then execute the stored process steps in order to execute the loaded computer-executable process steps.”) to: 
receive a message; (¶111 reciting “From the examples used in FIGS. 5-6, user 801, Bobbi, has an established instant messaging session 800 with user 803, Roman. Step 800”. Fig. 8 Step 800. In addition, ¶99 disclosing receiving an instant message including a character string “LOL”, and reciting “the text of an instant messages sent by 
obtain animation information based on an input applied to the message in the message input area; (¶99 reciting “the text of an instant messages sent by the instant message recipient to the sender may trigger an animation of the sender's avatar. For example, the text of a message may include a character string "LOL," which is an acronym that stands for "laughing out loud." The character string "LOL" may trigger an animation in the sender avatar or the recipient avatar such that the sender avatar and/or the recipient avatar appear to be laughing.” In addition, ¶118 disclosing the animation is triggered by an user’s input via his/her finger (or styli). It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings by Druck and obtain animation information based on an input applied to the message from the sender. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)
modify the message based on the animation information; (¶99 disclosing to modify the text message including the string “LOL” with an animation on the sender avatar and/or the recipient avatar, and reciting “The character string "LOL" may trigger an animation in the sender avatar or the recipient avatar such that the sender avatar and/or the recipient avatar appear to be laughing.”) and 
display the modified message in response to receiving a message send request.
Kadirvel teaches “A method, system and program product comprise processing a sender's inputted text message.” (ABS). ¶107 recites “ FIGS. 9A and 9B illustrate non-limiting examples of an animated text mechanism, in accordance with embodiments of the present invention. Referring to FIG. 9A, in the present non-limiting example, a graphical scheme may include a "soap bubble." A sender may use a soap bubble image 915 to embed text input. When the sender sends a message, an animation may involve an avatar 905 of the sender blowing an image containing text into a soap bubble 915.” And ¶108 recites “A receiver may receive the message as text included in a banner attached to an airplane traveling across a display screen.” Figs. 9A and 9B show the inputted text message is modified with an animation, and displayed. Further, Fig. 12 and ¶120 teaches a step 1230 where the sender sends the message. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Druck) to display the modified message in response to receiving a send request (taught by Kadirvel). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Druck in view of Kadirvel does not explicitly disclose the message is entered in a message input area of a chatroom; and display the message in a chat view of the chatroom.
It is well known users exchange instant messages etc. in a chatroom. In addition, Blattner teaches users participate in a chat room, and recites “personalities may be 1610, an instant message sender can use an instant message client application located on the instant message sender system 1605 to view whether particular users are online, view whether users may receive instant messages, exchange instant messages with particular instant message recipients, participate in group chat rooms,” In addition, Fig. 1 shows a message input area 145, and ¶51 recites “the text of a message to be sent is specified by the sender in the message specification text box 145. The text entered in the message specification text box 145 is sent to the recipient when the sender activates the send button 160.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the instant messaging process in the apparatus (taught by Druck in view of Kadirvel) to include a message input area in a chatroom and displayed the message in the chatroom (taught by Blattner). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 17, Druck in view of Kadirvel and Blattner discloses The computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable to: set a gesture recognition area for recognizing the input in response to activation of a keyboard in the chatroom. 

Regarding Claim 18, Druck in view of Kadirvel and Blattner discloses The computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable to: set a gesture recognition area for recognizing the input in response to activation of a preview for the message in the chatroom. (Druck, ¶31 disclosing setting a gesture recognition area for recognizing the user input, and reciting “As understood in the art, the touch device receives input not only when a user's finger(s) contacts the display screen of the touch device, but also when the user's finger(s) or other object(s) is within a detected proximity to the display screen of the touch device. Thus, the sensing region of the touch device can function as a cursor control/pointing device, selection device, scrolling device, graphics/character/handwriting input device, menu navigation device, gaming input device, button input device keyboard”. Kadirvel teaching “the sender may preview the 905-925 may be previewed in an avatar viewer 930. The values chosen with the sliders 905-925 are reflected in the avatar illustrated in the avatar viewer 930. In one implementation, the avatar viewer 930 may be updated as each of the sliders 905-925 is moved such that the changes made to the avatar's appearance are immediately visible.” (¶106). It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Druck, Kadirvel and Blattner to set a gesture recognition area for user input in response to a preview action. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Claim 1, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 11, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 6, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 7, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.


Claims 8-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druck (US 20140143682 A1), and in view of Kadirvel et al. (US 20150121251 A1), and further in view of Blattner et al. (US 20180054466 A1), and further in view of Martin (US 20120166665 A1).

Regarding Claim 19, Druck in view of Kadirvel and Blattner discloses The computer apparatus of claim 12, wherein the message is entered by a first electronic device of a first user, and the animation information is sent to a second electronic device of a second user. (Kadirvel, ¶108 disclosing a first user (the sender) sending a message and animation information to a second user (the receiver), and reciting “a sender may choose a graphical scheme represented as a "sky banner." In the present non-limiting example, graphical components of the sky banner 915 may be an airplane with a long waving banner attached to a tail of the airplane. The airplane may fly across a display screen with the banner attached. The airplane and banner may occupy a top portion of a display with an avatar 905 occupying a lower portion. User inputted text may be situated in the banner. A receiver may receive the message as text included in a banner attached to an airplane traveling across a display screen.”)
However, Druck in view of Kadirvel and Blattner does not explicitly disclose data optimization is performed at a server before it is sent to the second user.
It is well known in the art that image being compressed (i.e. optimized) before transmitting between devices. In addition, Martin teaches “ the proxy server 130 would 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Druck in view of Kadirvel and Blattner) to compress the sent data by a server before transmitting it to the receiver (taught by Martin). The suggestions/motivations would have been “to improve browsing experiences by providing services ("proxy services") such as image transcoding, pre-fetching, JavaScript.RTM. compilation, and compression.” (¶2), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 20, Druck in view of Kadirvel and Blattner an Martin discloses The computer apparatus of claim 12, wherein the message is entered by a first electronic device of a first user, and the message is converted to a message type of an animation file based on the animation information and then sent to a second electronic device of a second user. (Druck, ¶99 disclosing a text message “LOL” is entered by a first user. Kadirvel, ¶108 disclosing receiving an animated image by the receiver, and reciting “ A receiver may receive the message as text included in a banner attached to an airplane traveling across a display screen.” However, Druck in view of Kadirvel does not explicitly disclose converting to a message type of an animation file. GIF file as an animation file type is well known in the art. In addition, Martin teaches sending a file “image.gif” to a mobile device for an animation “This 

Claim 8, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 10, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.
 
Regarding Claim 9, Druck in view of Kadirvel and Blattner discloses The message expression method of claim 1, wherein the message is entered by a first electronic device of a first user, and the animation information is replaced with another animation information and sent to a second electronic device of a second user. (See Claim 20 rejections. In addition, Martin, ¶99 reciting “an image may be transcoded into different resolutions and formats.” Further, ¶111 reciting “the proxy server 130 would transcode and compress the file "image.gif" received from the application server 142 at 408. This modified image.gif would then be sent to the mobile device in the form of a protocol response 455a at 412.”)

Allowable Subject Matter
Claims 2-5 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “wherein the input applied to the message in the message input area is a touch input that is formed with a plurality of touch actions,” “and wherein the at least one processor is further configured to execute the computer-readable to: convert the touch input to custom animation information by storing the plurality of touch actions in temporal order.” in combination with the remaining aspects of the claim and its base claim(s).
Claim 14 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “convert the touch input to a predefined animation effect in response to presence of the predefined animation effect that corresponds to the touch input;”  “convert the touch input to custom animation effect by storing a plurality of touch actions of the touch input in temporal order in response to absence of the predefined animation effect that corresponds to the touch input;” “and obtain the predefined animation effect or the custom animation effect as the animation information.” in combination with the remaining aspects of the claim and its base claim(s).

Claims 15-16 depend on claim 13, and thus also contain allowable subject matter. 
Claim 2 are similar in scope to claim 13, and therefore also contains allowable subject matter.
Claim 3 are similar in scope to claim 14, and therefore also contains allowable subject matter. 
Claim 4 are similar in scope to claim 15, and therefore also contains allowable subject matter. 
Claim 5 are similar in scope to claim 16, and therefore also contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI WANG/Primary Examiner, Art Unit 2611